EXHIBIT 10.3
TERMINATION AGREEMENT
RELATING TO
AIRCRAFT TIME SHARING AGREEMENT
     Reference is made to that Aircraft Time Sharing Agreement (“Time Sharing
Agreement”), made effective as of                                         , by
and between UIM Aircraft, LLC and                      (“                    ”),
the terms and conditions of which are incorporated by reference. UIM Aircraft,
LLC and                      may be referred to collectively as “Parties”, or
individually as a “Party”. Except as provided herein, the meanings ascribed to
capitalized terms shall be those as defined in the Aircraft Time Sharing
Agreement.
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
is hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:
     1. The Aircraft Time Sharing Agreement be, and hereby is, pursuant to
mutual consent of the Parties, terminated, and all rights and obligations
thereunder shall be considered to be void ab initio and of no force and effect;
     2. This Termination Agreement shall be binding upon and inure to the
benefit of the Parties’ successors and lawful assigns;
     3. This Termination Agreement shall be governed by and construed by the
laws of the State of Colorado, without reference to its conflicts of law
provisions; and
     4. This Termination Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
     This Termination Agreement is made effective as of the                     
day of                     ,                      .

          UIM AIRCRAFT, LLC    
 
       
By:
 
    Name: Bernard G. Dvorak     Title: Sr. Vice President    
Date:
       
 
       
 
              Director    
Date:
       
 
       

